DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on claim 2, which is cancelled. This renders claim 6 indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0039386 A1), hereinafter Ito ‘386 in view of Ito (US 6,120,061 A), hereinafter Ito ‘061, and further in view of Koketsu et al. (US 6,267,410 B1), hereinafter Koketsu.
Regarding claim 1, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and
a projecting portion 44 that is formed integrally with the main body member (Fig. 2-5; Para. [0028] state projecting portion 44 is formed by a pressing process, which implies that it is formed integrally with the main body member) so as to project out (Fig. 2-5), that structures a peripheral surface 42A, 42C of the through-hole 42, and that is disposed at an entire periphery of the through-hole 42 (Fig. 2 shows projection portion 44 around entire periphery of through-hole 42).
Ito ‘386 does not explicitly disclose that a through-hole radial direction dimension of the projecting portion is less than a wall thickness dimension of the main body member, or that a width dimension of the through-hole is less than or equal to the through-hole radial direction dimension of the projecting portion.


    PNG
    media_image1.png
    209
    277
    media_image1.png
    Greyscale

Modified Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito ‘386 by having the through-hole radial direction dimension of the projecting portion be less than a wall thickness dimension of the main body member as disclosed by Ito ‘061 because these relative dimensions allow the area against which the belt abuts on the main body member to be increased (Col. 2, lines 48-55). Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the disclosed relation between the through-
Koketsu teaches (Modified Fig. 4, below) that the width dimension W of the through-hole is less than or equal to a through-hole radial direction dimension T of the projecting portion 14 (Modified Fig. 4, below).

    PNG
    media_image2.png
    671
    411
    media_image2.png
    Greyscale

Modified Fig. 4
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito ‘386 and Ito ‘061 by having the width dimension of the through-hole be less than or equal to the through-hole radial direction dimension of the projecting portion as disclosed by Koketsu because a thicker protrusion portion helps disperse stresses and increase the .

s 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘386.
	Regarding claim 3, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
	 a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and
	a projection portion 44 that is formed integrally with the main body member 36 (Fig. 2-5; Para. [0028] state projecting portion 44 is formed by a pressing process, which implies it is formed integrally with the main body member) so as to project out, that structures a peripheral surface 42A, 42C of the through-hole 42, and that is disposed at an entire periphery of the through hole 42 (Fig. 2 shows projection portion 44 around entire periphery of through-hole 42).
Ito ‘386 discloses the claimed invention except for the width dimension of the through-hole being less than or equal to 2 mm.  It would have been an obvious matter of design choice to have the width dimension of the through-hole be less than or equal to 2 mm, since applicant has not disclosed that the recited dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown in Fig. 2-5 of Ito ‘386.

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘386 in view of Ito ‘061, and further in view of Ishikawa et al. (JP H06990 U), hereinafter Ishikawa.
Regarding claim 4, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and
a projecting portion 44 that is formed integrally with the main body member (Fig. 2-5; Para. [0028] state projecting portion 44 is formed by a pressing process, which implies that it is formed integrally with the main body member) so as to project out (Fig. 2-5), that structures a peripheral surface 42A, 42C of the through-hole 42, and that is disposed at an entire periphery of the through-hole 42 (Fig. 2 shows projection portion 44 around entire periphery of through-hole 42).
Ito ‘386 does not disclose that a projecting dimension of the projecting portion is less than a wall thickness dimension of the main body member, or that a width dimension of the through-hole is less than or equal to the projecting dimension of the projecting portion.
Ito ‘061 teaches (Fig. 2-3) that a projecting dimension P of the projecting portion 611 (Modified Fig. 3, below) is less than a wall thickness dimension S of the main body member 22 (Modified Fig. 3, below; Col. 3, lines 28-31).

    PNG
    media_image3.png
    209
    277
    media_image3.png
    Greyscale

Modified Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito ‘386 by having the projecting dimension of the projecting portion be less than a wall thickness dimension of the main body member as disclosed by Ito ‘061 because these relative dimensions allow the area against which the belt abuts on the main body member to be increased (Col. 2, lines 48-55). Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, a device with the disclosed relation between the through-hole radial direction dimension of the projecting portion and the wall thickness dimension of the main body member would not perform substantially differently than one with the inventions disclosed by Ito ‘386.


    PNG
    media_image4.png
    336
    526
    media_image4.png
    Greyscale

Modified Fig. 5
	.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito ‘386 and Ito ‘061 by having the width dimension of the through-hole be less than or equal to the projecting dimension of the projecting portion as disclosed by Ishikawa because the larger projecting dimension increases the durability of the projecting portion (Purpose statement in Overview of JP H06990 submitted on IDS). Additionally, the larger projecting portion would help guide the belt into the through-hole earlier, preventing possible overlapping of the belt. Lastly, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2002096712 A), hereinafter Nakajima, in view of Ishikawa.
	Regarding claim 5, Nakajima discloses a belt pass-through hardware (Fig. 1-9) comprising:
	a main body member 1 that is formed of metal (Solution section of Nakajima), and in which is formed a through-hole 3 through which a belt (Title; ‘webbing’) for a seatbelt device of a vehicle is slideably passed; and
	a pair of projecting portions 3a that are formed at both sides (Fig. 1c; top and bottom) of the main body member 1 so as to project out, that respectively structure a peripheral surface of a through-hole 3 (Fig. 1a-c), and that are respectively disposed at an entire periphery of the through-hole 3 (Fig. 1a), a total of projecting dimensions P of the pair of projecting portions 3a (Modified Fig. 1c, below) being less than a wall thickness dimension S of the main body member 1 (Modified Fig. 1c, below).

    PNG
    media_image5.png
    135
    267
    media_image5.png
    Greyscale

Modified Fig. 1c
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the total of projecting dimensions of the pair of projecting portions be less than a wall thickness dimension of the main body member because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Nakajima does not explicitly disclose that a width dimension of the through-hole is less than or equal to a total of projecting dimensions of the pair of projecting portions. 
Ishikawa teaches (Modified Fig. 5, above) that a width dimension of the through-hole 5 for a webbing 2 is less than or equal to a total projecting dimension of the projecting portion P (Modified Fig. 5, above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nakajima by having the width dimension of the through-hole be less than or equal to a total projecting dimension of the projecting portion as disclosed by Ishikawa because the larger projecting dimension increases the durability of the projecting portion (Purpose statement in Overview of JP H06990 submitted on IDS). Additionally, the larger projecting portion dimension would help guide the belt into the through-hole earlier, preventing possible folding-over or overlapping of the belt. Lastly, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 

	

claim 6 (with respect to independent claims 1 and 3-4), Ito ‘386, modified as above for each respective claim, further discloses that the projecting portion 44 is curved at a length direction outer side of the through hole (Fig. 4 of Ito ‘386 shows curvature of surfaces 42a, 42c, 46 of projection 44).

Regarding claim 6, (with regards to independent claim 5), Nakajima, modified as above, further discloses that the projecting portion 3a is curved at a length direction outer side of the through hole (Fig. 1c of Nakajima shows projection 3a formed with a circular profile, curved on all sides).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument for claim 1, Applicant argues that “in Koketsu, a through-hole radial direction dimension of the projecting portion is more than a wall thickness dimension of the main body member”. While this is true, Koketsu is not relied upon to teach this limitation in the claim. Rather, Ito ‘061 is relied upon, as described in the rejection above. Additionally, the argument regarding claim 1 causes confusion as to the limitations of the claims, as Applicant refers to the “through-hole radial direction dimension of the projecting portion” as P and the “width dimension of the through-hole” 
Regarding the argument for claim 3, applicant argues that “Ito ‘318 does not disclose that a width dimension of the through-hole is less than or equal to 2 mm”. While Ito ‘318 does not explicitly state the value of the width dimension of the through-hole, it would have been an obvious matter of design choice to select this dimension, since applicant has not disclosed the value of 2 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the dimensions shown by Ito ‘386.
Regarding the argument for claim 4, applicant argues that “in Ishikawa, a projecting dimension of the projecting portion is more than a wall thickness dimension of the main body member”. While this is true, Ishikawa is not relied upon to teach this limitation in the claim. Rather, Ito ‘061 is relied upon, as described in the rejection of claim 4 above. Additionally, the argument regarding claim 4 causes confusion as to the limitations of the claims, as Applicant refers to the “width dimension of the through-hole” as being I, while the specification of the application and all correspondence up to this point clearly refers to this dimension as W. The application has accordingly been examined with the above interpretation.
Regarding the argument for claim 5, applicant argues that “in Ishikawa, a projecting dimension of the projecting portion is more than a wall thickness dimension of the main body member”. While this is true, Ishikawa is not relied upon to teach this limitation in the claim. Rather, Nakajima is relied upon, as described in the rejection of 
	

	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach belt pass-through hardware of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614